Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-3, 5-7, 9, 11, 13-21, 28, 47 and 48 are currently pending. Claims 1 and 16 have been amended by Applicants’ amendment filed 11-01-2021. Claims 45 and 46 have been canceled by Applicants’ amendment filed 11-01-2021. Claims 47 and 48 have been added by Applicants’ amendment filed 11-01-2021.

Applicant's election with traverse of Group I, claims 1-3, 5-7, 9, 11 and 13-20, directed to a composition; and the election of Species with traverse as follows: 
Species (A): wherein the barcoded nucleic acid contains a binding region that is specifically recognized by a nucleic acid binding region (claim 2); and
Species (B): wherein the chimeric protein is a modified presynaptic protein (claim 5), in the reply filed on June 2, 2021 was previously acknowledged.  

Claims 21, 28, 45 and 46 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 2, 2021.

Claims 6, 9, 11, 13-15 and 17-20 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 


The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1-3, 5, 7, 16, 47 and 48 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 1, 2021 has been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed November 5, 2018 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US17/26055, filed April 5, 2017, which claims the benefit of US Provisional Patent Application 62/320,386, filed April 8, 2016.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed November 1, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 5 and 16 is withdrawn under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al. (Nature Methods, epub 2011, 9(1), 96-104; and Supplementary Information, 2011, 9(1), 1-15).

In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “barcode” in claim 1 to refer to any nucleic acid sequence of any length that can be used for identification purposes (See; as-filed Specification, pg. 21, first full paragraph).
The Examiner has interpreted the term “at least 50%” in claim 16 to refer to as few as one (1) labeled neuron out of a plurality of two (2) labeled neurons.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 16 is maintained, and claims 47 and 48 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 16, 47 and 48 are indefinite for the recitation of the term “the labeled neurons” such as recited in claim 16, line 2. There is insufficient antecedent basis for the term “the labeled neurons” in the claim because claim 1, lines 1-2 recites the term “a plurality of labeled neurons”.

	Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1-3, 5, 7 and 16 is maintained, and claims 47 and 48 are newly rejected, under 35 U.S.C. 103 as being unpatentable over unpatentable over Kim et al. (US Patent Application Publication No. 20130058871, published March 7, 2013) in view of Moon et al. (Methods in Enzymology, 2016, 572, 51-64).
Regarding claims 1 (in part), 2 and 5, Kim et al. teach a mammalian Green Fluorescent Protein (GFP) Reconstruction Across Synaptic Partners (mGRASP) method and system to map synaptic connectivity using light microscopy, wherein the method and system includes using novel synaptic transmembrane carriers for mammalian synapses, such that the transmembrane elements pre-synaptic and a post-synaptic protein (interpreted as a modified presynaptic protein) in which one or both are labeled with a fluorescent marker (interpreted as uniquely labeled neurons); and the protein molecules can be introduced to neuronal tissue to observe synapsis using light microscopy (interpreting light microscopy as a synaptic trafficking signal; fluorescent marker as uniquely labeling neurons; and a modified presynaptic protein, claims 1 and 5) (paragraph [0006]). Kim et al. teach that the method can be used with computer-based three dimensions (3D) reconstruction techniques to construct a 3D image of neurons such as to generate a 3D brain atlas (paragraph [0007]). Kim et al. teach that the invention relates to a protein molecule comprising a signal protein, an extracellular domain, a transmembrane domain, and an intracellular domain, from N-terminus, wherein the signal peptide comprises amino acid residues of N-terminus of the nematode  integrin, the extracellular domain and the transmembrane domain (interpreted as a chimeric protein, claim 1) (paragraph [0009]). Kim et al. teach indicates in Figure 6, panels depicting mGRASP detecting actual synapses with high specificity (interpreted as comprising a trafficking signal sequence) (paragraph [0027], lines 1-3; and Figure 6). Kim et al. teach that in silico technology was used to design exemplary chimeric synaptic mGRASP components as pre- and post-synaptic proteins (interpreted as chimeric proteins; and a modified pre-synaptic protein) that match the approximately 20 nm wide synaptic cleft of mammalian synapses, without modifying synaptogenesis, wherein the synaptic distribution of the designed pre- and post-synaptic mGRASP components were evaluated with electron microscopic techniques, which verified that the reconstitution of mGRASP can be detected in the well-studied Schaffer collateral synapses of the hippocampus, and determined that the mGRASP technique led to no significant change in synaptogenesis, and that mGRASP specifically detects actual synapses proteins (interpreting synaptic components as chimeric proteins; and pre-synaptic components as modified pre-synaptic protein, claim 1) (paragraph [0032]). Kim et al. teach that both pre- and post-synaptic mGRASP components are composed of: (1) signal peptide; (2) split-GFP fragment; (3) extracellular domain; (4) transmembrane domain; and (5) intracellular domain followed by fluorescent proteins for visualizing neurites as shown in Figure 1b (interpreting barcodes, GFP fragments, and/or fluorescent proteins as unique labels for neurons, claim 1) (paragraph [0035], lines 1-6; and Figure 1b). Kim et al. teach that to target and maintain the construct specifically in pre-synaptic sites, the protein included intracellular domain, the 55 residue C-terminus of the rat neurexin 1 (414-468) containing its PDZ-binding motif that is necessary for its exit from ER/Golgi and for synaptic targeting, such that to visualize the pre-synaptic component, mCerulean was fused to the construct (interpreted as a chimeric protein comprising neurexin 1 as a synaptic trafficking signal sequence; and comprising a nucleic acid binding domain that specifically binds the barcoded nucleic acid in the neuron; and barcoded nucleic acid contains a binding region that is specifically recognized by a nucleic acid-binding domain, claims 1 and 2) (paragraph [0035], lines 11-17). Kim et al. teach that automated reconstruction and detection programs can detect synapses and distinguish them from the dendritic compartments of other nearby cells (Fig. 7), wherein an automated method was developed which distinguishes between excitatory and inhibitory synapses based on the size and shape of the mGRASP signals (interpreting excitatory synapses and mGRASP signals as synaptic trafficking signals, claim 1) (paragraph [0058], lines 1-6). Kim et al. teach that the method, system and software has advantages over prior techniques, such that the present mGRASP system, combined with computer-based 3D reconstruction integrated into a 3D brain atlas, will complement EM and optogenetic approaches, and will greatly accelerate comprehensive studies of long-range synaptic circuits and microcircuits (paragraphs [0061], lines 1-3; and [0062]). Kim et al. teach that the pre- and post-mGRASP digested by Blunted/HindIII were cloned and digested, and the iCre amplified by PCR (encompassing nucleic acid primer extension and nucleic acid barcodes, claim 1) (paragraph [0068], lines 16-19). Kim et al. teach that DNAs were injected into the right lateral ventricle of embryos; and DNAs (aav-CAG-iCre or aav-CAG-post-mGRASP) were purified and dissolved in water, then Hippocampal CA1 progenitor cells were transfected via in utero electroporation (encompassing nucleic acid barcodes, claim 1) (paragraph [0070], lines 1-9). Kim teach that for mGRASP imaging, brain slices were sectioned, mounted and the brain slices imaged by fluorescence immunostaining (paragraph [0072]).
Kim et al. do not specifically exemplify the use of a barcode nucleic acid which serves as a label (claim 1, in part); or the boxB motif or an MS2 motif (instant claim 3); or the MS2 coat protein (instant claim 7); or that at least 50%, 75% or 95% of the labeled neurons are labeled with a unique barcode sequence (claims 16, 47 and 48).
claims 1 (in part), 3, 7, 16, 47 and 48, Moon et al. teach that RNA is a key player in the process of gene expression, and that the MS2-GFP labeling technique enables the observation of mRNA dynamics in living cells, wherein two genetically engineered mouse models have been developed for application of MS2-GFP system in live animals: (1) the Actb-MBS mouse was generated by knocking in 24 repeats of the MS stem-loop sequence in the 3’ untranslated region of the b-actin gene; and (2) the MCP mouse was made to express the NLS-HA-MCP-GFP transgene in all cell types; and that by crossing the Actb-MBS and MCP mice, a double homozygous mouse line, MCP x MBS, was established, such that by imaging hippocampal neurons or brain slices from MCP x MBS mice, the dynamics of mRNA such as transcription, transport, and localization can be studied at single mRNA resolution (interpreting mRNA as a barcode sequence; and interpreting MS2-GFP as an MS2 coat protein; and MS2 stem-loop motif, claims 1, 3 and 7) (Abstract). Moon et al. teach that to distinguish different states of single cells and probe their spatial organization, it is necessary to directly image the cells in the native environment; and that the MS2-GFP system has been one of the most widely used methods of imaging RNA dynamics in living cells, such that the MS2-GFP labeling technique employs the high affinity (Kd ~5 nM) binding between MS2 bacteriophage coat protein (MCP) and the stem-loop of the MS1 binding site (MBS) (interpreted as an MS2 stem-loop motif; and a MS2 coat protein, claims 3 and 7) (pg. 52, second full paragraph, lines 1-11). Moon et al. teach that all of the endogenous -actin mRNAs can be labeled with multiple GFPs in vivo; and that with high spatial and temporal resolution, such that localization of mRNA can be observed; and that the synaptic tagging model suggests that mRNA is captured locally near the synapse (interpreted as capable of facilitating transport of the barcoded nucleic acid such as mRNA to axon terminals; and at least 75% are uniquely tagged given that the number of neurons is unknown, claims 1, 47 and 48) (pg. 53, last full paragraph; and pg. 53, last partial paragraph). Moon et al. teach that analyzing the correlation between the effect of a stimulus and the resulting transcriptional dynamics is expected to provide interesting insights into the mechanism of transcription, such that thus far, mRNA dynamics has been mostly studied in two-dimensional (2D) cultures on a flat surface, which is different from the three-dimensional (3D) structure of the brain in vivo (pg. 54, first partial paragraph; and pg. 54, first full paragraph, lines 1-3). Moon et al. teach that by using acute brain slices from MCP x MBS double homozygous mice, we 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of studying mRNA dynamics in a three-dimensional structure as exemplified by Moon et al., it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify the method and system for using mGRASP including 3D reconstruction techniques to construct a 3D image of neurons as disclosed by Kim et al. to include the mRNA synaptic tagging and acute brain slices from MCP x MBS double homogeneous mice as taught by Moon et al. with a reasonable expectation of success in tagging neuronal synapses with mRNA; in analyzing the correlation between the effect of a stimulus and the resulting transcriptional dynamics; in producing a 3D brain atlas of mRNA dynamics; and/or in analyzing the nature of mRNA in its native tissue environment. Moreover, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the synaptic targeting PDZ-binding motif of the chimeric synaptic mGRASP components as taught by Kim et al. with the MS-2 stem loop motif as disclosed by Moon et al. with a reasonable expectation of success in mapping synaptic connectivity of the MCP x MBS mouse brain in vivo. 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed November 1, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the Examiner’s allegations regarding the teachings of Kim et al. are discussed supra (Applicant Remarks, pg. 9, third full paragraph); and (b) Kim et al. do not teach neurons containing barcoded nucleic acids, or chimeric proteins containing a nucleic acid binding domain that specifically binds the barcoded nucleic acid in the neuron; and Moon et al. does not cure any of the deficiencies in Kim (Applicant Remarks, pg. 10, third full paragraph; and pg. 10, last partial paragraph).
Regarding (a), it is noted that instant claim 1 is broadly recited such that the specific number and identity of the labeled neurons, the barcoded nucleic acid, the chimeric protein, nucleic acid binding domain, and the synaptic trafficking signal sequence are not recited in instant claim 1. Applicant’s assertion that the Examiner’s allegations regarding the teachings of Kim et al. are discussed supra in the 35 USC 102 rejection, is not persuasive. It is noted that the reference cited in the 35 USC 102 rejection (Kim et al., Nature Methods) is different from the reference cited in the 35 USC 103 rejection (US2013005887). Thus, the rejection of record is maintained
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s argument. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants assertion that Kim et al. do not teach neurons containing barcoded nucleic acids, or chimeric proteins containing a nucleic acid binding domain that specifically binds the barcoded nucleic acid in the neuron; and Moon et al. does not cure any of the deficiencies in Kim, is not persuasive. As an initial matter, no specific barcode, chimeric protein and/or synaptic trafficking signal sequence is recited in instant claim 1, such that the nucleic acid binding domain present in the chimeric protein can comprise any sequence. Kim et al. teach indicates in Figure 6, panels depicting mGRASP detecting actual synapses with high specificity (interpreted as comprising a trafficking signal sequence); that pre- and post-synaptic mGRASP components are composed of: (1) signal peptide; (2) split-GFP fragment; (3) extracellular domain; (4) transmembrane domain; and (5) intracellular domain followed by fluorescent proteins, wherein both pre- and post-mGRASP include the intracellular domain of the 55 residue C-terminus of the rat neurexin 1b containing its PDZ-binding motif for synaptic targeting (interpreted as comprising a trafficking signal sequence); that pre- and post-mGRASP cloned and digested, and the iCre amplified by PCR (encompassing nucleic acid primer extension by PCR, such that the amplified molecules comprise a nucleic acid binding that binds a barcode, and nucleic acid barcodes); and that DNAs were injected into the right lateral ventricle of embryos; and DNAs (aav-CAG-iCre or aav-CAG-post-mGRASP) were purified, and Hippocampal CA1 progenitor cells were transfected via in utero electroporation, followed by mGRASP imaging of brain slices by fluorescence immunostaining (encompassing nucleic acid barcodes used as labels; and mGRASP as comprising a binding domain that specifically binds the barcoded nucleic acid sequence). Moon et al. teach that to distinguish different states of single cells and probe their spatial organization, it is necessary to directly image the cells in the native environment; and that the MS2-GFP system has been one of the most widely used methods of imaging RNA dynamics in living cells, such that the MS2-GFP labeling technique employs the high affinity (Kd ~5 nM) binding between MS2 bacteriophage coat protein (MCP) and the stem-loop of the MS1 binding site (MBS) (interpreting MS2-GFP as a chimeric protein comprising a nucleic acid binding domain that specifically binds the barcode sequence); and the tagging of neuronal synapses using mRNA (interpreted as nucleic acid barcodes). Thus, the combined references teach all of the limitations of the claims.


New Objections/Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	Claims 1, 2, 5, 16, 47 and 48 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Marblestone et al. (Annotated Connectomics, 2014, 1-18). This is a new rejection necessitated by amendment of the claims in the response filed 11-01-2021.
Regarding claims 1, 2, 5, 16, 47 and 48, Marblestone et al. teach a neural Connectomics strategy called Fluorescent In-Situ Sequencing of Barcoded Individual Neuronal Connections (FISSEQ-BOINC), leveraging fluorescent in-situ nucleic acid sequencing in fixed tissue (FISSEQ), wherein FISSEQ-BOINC exhibits different properties from BOINC, which relies on bulk nucleic acid sequencing (Abstract). Marblestone et al. teach that FISSEQ is a method for sequencing DNA or RNA molecules via fluorescent microscopy, in the context of intact, fixed tissue slices (pg. 1, last full paragraph, lines 1-2). Marblestone et al. teach that in FISSEQ-BOINC, cell-identifying RNA barcodes are targeted to the pre-synaptic and post-synaptic membranes, and FISSEQ is used to optically resolve and sequence the pre-synaptic and post-synaptic barcodes at a large fraction of synapses, thereby identifying connected pairs of cells in-situ (interpreted as uniquely recognized by the binding site, claim 2) (pg. 2, second full paragraph). Marblestone et al. teach that there exists multiple methods to optically label intact synapses via inter-cellular protein-protein interactions across the synaptic cleft including via immuno-staining against synapse-specific proteins, wherein the methods can be used to validate the ability of an optical setup to resolve distinct synapses, and/or to locate synapses before in-situ sequencing (interpreted as synaptic trafficking signal sequence; and specific for the binding region, claims 1 and 2) (pg. 3, fourth full paragraph). Marblestone et al. teach that each protein-probing antibody is attached to a unique nucleic acid barcode to allow for multiplex in-situ readout of synaptic and cellular proteins (interpreted as a barcode nucleic acid; a chimeric protein comprising a nucleic acid binding domain; and synaptic trafficking signal sequence; interpreting a protein attached to a barcode as a modified pre-synaptic protein; uniquely recognized; and encompassing 50%, greater than 75% and greater than 95% of neurons are labeled with a unique barcode, claims 1, 2, 5, 16, 47 and 48) (pg. 8, last full paragraph).
Marblestone et al. do not specifically exemplify the boxB motif or an MS2 motif (instant claim 3); or the MS2 coat protein (instant claim 7).
Marblestone et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

(2)	Claims 1-3, 5, 7, 16, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Kim et al. (US Patent Application Publication No. 20130058871, published March 7, 2013) in view of Peikon et al. (Nucleic Acids Research, 2014, 42(16), 1-10); and Moon et al. (Methods in Enzymology, 2016, 572, 51-64; of record). This is a new rejection necessitated by amendment of the claims in the response filed 11-01-2021.
Regarding claims 1 (in part), 2 and 5, Kim et al. teach that accurately determining the presence and statistical characteristics of an actual synaptic connection requires neuronal reconstruction at the electron microscopy (EM) level, where recent developments of sophisticated genetic and optical methods such as Brainbow have added additional but still limited capabilities (paragraph [0004]). Kim et al. teach that another genetically related method to resolve synapses at the level of light microscopy (LM), termed GRASP (Green Fluorescent Protein (GFP) Reconstruction Across Synaptic Partners), is based on two non-fluorescent split-GFP fragments tethered to the membrane in two neuronal populations, where when two neurons, each expressing one fragment, are tightly opposed through a synaptic cleft, fluorescent GFP is reconstituted, such that fluorescence indicates, quickly, definitively, and with high spatial resolution, the locations of synapses; and that the GRASP technique has been used as a transmembrane proximity detector for visualizing synapses in the mammalian brain (paragraph [0005]). Kim et al. teach a mammalian Green Fluorescent Protein (GFP) Reconstruction Across Synaptic Partners (mGRASP) method and system to map synaptic connectivity using light microscopy, wherein the method and system includes using novel synaptic transmembrane carriers for mammalian synapses, such that the transmembrane elements include a pre-synaptic and a post-synaptic protein (interpreted as a modified presynaptic protein) in which one or both are labeled with a fluorescent marker (interpreted as uniquely labeled neurons); and the protein molecules can be introduced to neuronal tissue to observe synapsis using light microscopy (interpreting light microscopy as a synaptic trafficking signal; fluorescent marker as uniquely labeling neurons; and a modified presynaptic protein, claims 1 and 5) (paragraph [0006]). Kim et al. teach that the computer-based three dimensions (3D) reconstruction techniques to construct a 3D image of neurons such as to generate a 3D brain atlas (paragraph [0007]). Kim et al. teach that the invention relates to a protein molecule comprising a signal protein, an extracellular domain, a transmembrane domain, and an intracellular domain, from N-terminus, wherein the signal peptide comprises amino acid residues of N-terminus of the nematode  integrin, the extracellular domain and the transmembrane domain (interpreted as a chimeric protein, claim 1) (paragraph [0009]). Kim et al. teach indicates in Figure 6, panels depicting mGRASP detecting actual synapses with high specificity (interpreted as comprising a trafficking signal sequence) (paragraph [0027], lines 1-3; and Figure 6). Kim et al. teach a post-synaptic protein molecule comprising neuroligin or an expression vector expressing a polynucleotide encoding the protein for use in post-synaptic visualization wherein the protein is labeled with a fluorescent material, or the expression vector comprises a gene for a fluorescent protein between the signal peptide and an extracellular domain (paragraph [0021]). Kim et al. teach that in silico technology was used to design exemplary chimeric synaptic mGRASP components as pre- and post-synaptic proteins (interpreted as chimeric proteins; and a modified pre-synaptic protein) that match the approximately 20 nm wide synaptic cleft of mammalian synapses, without modifying synaptogenesis, wherein the synaptic distribution of the designed pre- and post-synaptic mGRASP components were evaluated with electron microscopic techniques, which verified that the reconstitution of mGRASP can be detected in the well-studied Schaffer collateral synapses of the hippocampus, and determined that the mGRASP technique led to no significant change in synaptogenesis, and that mGRASP specifically detects actual synapses proteins (interpreting synaptic components as chimeric proteins; and pre-synaptic components as modified pre-synaptic protein, claim 1) (paragraph [0032]). Kim et al. teach that both pre- and post-synaptic mGRASP components are composed of: (1) signal peptide; (2) split-GFP fragment; (3) extracellular domain; (4) transmembrane domain; and (5) intracellular domain followed by fluorescent proteins for visualizing neurites as shown in Figure 1b (interpreting barcodes, GFP fragments, and/or fluorescent proteins as unique labels for neurons, claim 1) (paragraph [0035], lines 1-6; and Figure 1b). Kim et al. teach that to target and maintain the construct specifically in pre-synaptic sites, the protein included an intracellular domain, the 55 residue C-terminus of the rat neurexin 1 (414-468) containing its PDZ-binding motif that is necessary for its exit from ER/Golgi and for synaptic targeting, such that to visualize the pre-synaptic component, mCerulean was fused to the construct (interpreted as a chimeric protein comprising neurexin 1 as a synaptic trafficking signal sequence; and comprising a nucleic acid binding domain that specifically binds the barcoded nucleic acid in the neuron; and barcoded nucleic acid contains a binding region that is specifically recognized by a nucleic acid-binding domain, claims 1 and 2) (paragraph [0035], lines 11-17). Kim et al. teach that automated reconstruction and detection programs can detect synapses and distinguish them from the dendritic compartments of other nearby cells (Fig. 7), wherein an automated method was developed which distinguishes between excitatory and inhibitory synapses based on the size and shape of the mGRASP signals (interpreting excitatory synapses and mGRASP signals as synaptic trafficking signals, claim 1) (paragraph [0058], lines 1-6). Kim et al. teach that the method, system and software has advantages over prior techniques, such that the present mGRASP system, combined with computer-based 3D reconstruction integrated into a 3D brain atlas, will complement EM and optogenetic approaches, and will greatly accelerate comprehensive studies of long-range synaptic circuits and microcircuits (paragraphs [0061], lines 1-3; and [0062]). Kim et al. teach that the pre- and post-mGRASP digested by Blunted/HindIII were cloned and digested, and the iCre amplified by PCR (encompassing nucleic acid primer extension and nucleic acid barcodes, claim 1) (paragraph [0068], lines 16-19). Kim et al. teach that DNAs were injected into the right lateral ventricle of embryos; and DNAs (aav-CAG-iCre or aav-CAG-post-mGRASP) were purified and dissolved in water, then Hippocampal CA1 progenitor cells were transfected via in utero electroporation (encompassing nucleic acid barcodes, claim 1) (paragraph [0070], lines 1-9). Kim teach that for mGRASP imaging, brain slices were sectioned, mounted and the brain slices imaged by fluorescence immunostaining (paragraph [0072]).
Kim et al. do not specifically exemplify the use of a barcode nucleic acid which serves as a label (claim 1, in part); or the boxB motif or an MS2 motif (instant claim 3); or the MS2 coat protein (instant claim 7); or that at least 50%, 75% or 95% of the labeled neurons are labeled with a unique barcode sequence (claims 16, 47 and 48).
Regarding claims 1 (in part), 2, 5, 16, 47 and 48, Peikon et al. teach the development of a novel method for uniquely tagging individual cells in vivo with a genetic ‘barcode’ that can be recovered by DNA sequencing, wherein the method is a two-component system comprises of a genetic barcode cassette whose fragments are shuffled by Rci, a site-specific DNA invertase, such that the system is highly scalable to generate theoretical diversities in the billions; and that the method can be employed to track the dynamics of populations of microbes through various bottlenecks, and tracking interactions of cells within a networks and/or heterogeneity within complex biological samples (Abstract). Peikon et al. teach that genetic barcoding, the labeling of individual cells with a unique DNA sequence, when combined with these technologies, will enable monitoring of millions or billions of cells within complex populations, such that the approach has proved useful in tagging neurons and hematopoietic stem cell, and can be applied to the normal and/or abnormal development of other cell populations or tissues, including tumors, wherein in vivo barcoding of individual neurons is the requisite first step toward converting neuronal connectivity into a form readable by high-throughput DNA sequencing (interpreted as tagging neurons with unique barcodes that serve as a label, claims 1, 16, 47 and 48) (pg. 1, col 1, first partial paragraph). Peikon et al. teach that the technique known as Brainbow relies on Cre recombinase to rearrange a cassette resulting in the stochastic expression of a subset of different colored fluorescent proteins (XFPs) in neurons, wherein the theoretical diversity of Brainbow is in the hundreds, but cannot be easily assayed with DNA sequencing because it relies heavily on gene copy number variation as well as recombination, such that it was reasoned that by replacing XFPs with unique sequences, a barcoding system can be designed with the potential to achieve diversities that matched the scale of high-throughput sequencing technologies (interpreted as barcoding neurons; and chimeric proteins comprising nucleic acid binding domains that bind barcodes in neurons, claim 1) (pg. 1, col 2; second full paragraph, lines 11-21). Peikon et al. teach the generation of sequencing diversity in vivo for the purpose of cellular barcoding, which relies on a DNA invertase - Rci, recombinase for clustered inversion - to shuffle fragments of DNA, and has the potential to easily achieve diversities over 109 unique sequences, such that the ultimate goal is to generate a modular genetically encoded barcode system that is easily scalable, cross-platform (applicable across model organisms), compatible with high-throughput sequencing technologies, robust to sequencing errors, and can generate unique barcodes to label all of the cells of the mouse cortex, approximately 1 x 107 neurons (interpreted as at least 50%, 75% and 95% of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chimeric pre-synaptic mGRASP protein for use in pre- and post-synaptic visualization, wherein the protein is labeled with a fluorescent material as exemplified by Kim et al. to include the unique in vivo barcodes that can replace XFPs, which can be used for uniquely labeling all neuronal cells in a sample as disclosed by Peikon et al. with a reasonable expectation of success in creating uniquely barcoded chimeric mGRASP proteins with sufficient diversity to label all neuronal cells in a sample such as a mouse cortex; in detecting, identifying and/or visualizing the locations of neuronal synapses; and/or in converting neuronal connectivity into a form readable by high-throughput sequencing including the generation of a 3D brain atlas.
The combined references of Kim et al. and Peikon et al. do not specifically exemplify a nucleic acid binding domain that binds in the neuron, or a synaptic trafficking signal sequence (instant claim 1, in part); or the boxB motif or an MS2 motif (instant claim 3); or the MS2 coat protein (instant claim 7).
Regarding claims 3 and 7, Moon et al. teach that RNA is a key player in the process of gene expression, and that the MS2-GFP labeling technique enables the observation of mRNA dynamics in living cells, wherein two genetically engineered mouse models have been developed for application of MS2-GFP system in live animals: (1) the Actb-MBS mouse was generated by knocking in 24 repeats of the MS stem-loop sequence in the 3’ untranslated region of the b-actin gene; and (2) the MCP mouse was made to express the NLS-HA-MCP-GFP transgene in all cell types; and that by crossing the Actb-MBS and MCP mice, a double homozygous mouse line, MCP x MBS, was established, such that by imaging hippocampal neurons or brain slices from MCP x MBS mice, the dynamics of mRNA such as transcription, transport, and localization can be studied at single mRNA resolution (interpreted as an MS2 coat protein; and MS2 stem-loop motif, claims 3 and 7) (Abstract). Moon et al. teach that to distinguish different states of single cells and probe their spatial organization, it is necessary to directly image the cells in the native environment; and that the MS2-GFP system has been one of the most widely used methods of imaging RNA dynamics in living cells, such that the MS2-GFP labeling technique employs the high affinity (Kd ~5 nM) binding between MS2 bacteriophage coat protein (MCP) and the stem-loop of the MS1 binding site (MBS) (interpreted as an MS2 stem-loop motif; and a MS2 coat protein, claims 3 and 7) (pg. 52, second full paragraph, lines 1-11). Moon et al. teach that analyzing the correlation between the effect of a stimulus and the resulting transcriptional dynamics is expected to provide interesting insights into the mechanism of transcription, such that thus far, mRNA dynamics has been mostly studied in two-dimensional (2D) cultures on a flat surface, which is different from the three-dimensional (3D) structure of the brain in vivo (pg. 54, first partial paragraph; and pg. 54, first full paragraph, lines 1-3). Moon et al. teach that by using acute brain slices from MCP x MBS double homozygous mice, we have begun to uncover the nature of mRNA in its native tissue environment (pg. 54, first full paragraph, lines 6-8).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of genetic barcoding of neurons as exemplified by Peikon et al., it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify the method of fluorescently labeling chimeric synaptic mGRASP for the specific detection of neuronal synapses as disclosed by Kim et al. to include billions of unique barcodes for labeling all of the cells in a sample as taught by Peikon et al., which can be used to label the MS2-GFP system, which is one of the most widely used methods of imaging RNA dynamics in living cells as taught by Moon et al. with a reasonable expectation of success in analyzing the correlation between the effect of neuronal a stimulus and the in vivo. 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1-3, 5, 7, 16, 47 and 48 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639